Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of GROUP I in the reply filed on 6/1/2022 is acknowledged.  Claims 84-93, 117-120 have been withdrawn from further consideration and claims 64-69 are pending for examination.

Drawings
The from the drawings filed 10/28/2019 are objected to under 37 CFR 1.84 for the following reasons: the gray shading used to indicate the inventive features in Figs. 17B, 27C-27G, 44A, 44G, 52E-52M, 55D-55K, 60E-60L, 78A-80C, 82A-96 renders the features unclear .  Applicant is reminded drawings must be presented in a clear black and white format.  The gray shading renders the images unclear and may affect the quality of images if and when the images are reproduced for printing in a patent (see MPEP 608.01(f) and 37 CFR 1.82 for Standard for Drawings).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites “a retainer”.  However, claim 67, from which claim 68 is dependent upon, already recites “a retainer”.  Therefore, it is unclear if the retainer of claim 68 is referring to the same retainer of claim 67, or if claim 68 is reciting an additional retainer, separate from the retainer of claim 67.  Thus, for examination purposes and as best understood by the specification, the Examiner will interpret claim 68 as - - wherein the fastener supporting member includes a retainer, the retainer of the fastener supporting member separate from the retainer of the receiver member - - (see Fig. 5 for example, retainer (44) is shown as two separate retainers).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 64-67 and 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 2008/0140095).
Smith et al discloses the following limitations:
Claim 64. A surgical method of sealing tissue comprising: providing a fastener supporting member (18) supporting a plurality of fasteners (20a, 20b) and having a plurality of compressible members (22a, 22b) (Figs. 1A-1E; [0026]-[0030]); providing a receiver member (50 ([0033])), clamping tissue between a first surface (top surface) on the fastener supporting member and a second surface (bottom surface) on the receiver member (Fig. 5A-5B; [0037]); and advancing the plurality of fasteners into the receiver member (Fig. 5C; [0038]), the plurality of fasteners compressing the compressible members in accordance with a distance of advancement of the fasteners, the distance relating to a thickness of tissue between the first and second surfaces ([0030], [0038]; “[t]he springs 22a, 22b will continue to provide a biasing force to the protective member 18 even after the male and female fastening members 12, 14 are mated. This allows the protective member 18 to provide a constant compression force to the tissue engaged therebetween, thereby maintaining contact between tissue surfaces but preventing tissue necrosis,” the Examiner is interpreting this as since the thickness of tissue will determine how much the springs are compressed (i.e. a thicker tissue will compress the spring more, a thinner tissue will compress the springs less), the distance is therefore related to a thickness of tissue between the first and second surfaces.  In other words, the distance is a result of the thickness of the tissue).  It is the Examiner’s position that since Smith et al teaches all the claimed steps as required by Applicant in claim 64, it therefore is a method of sealing tissue as recited in the preamble.  In other words, since Applicant is defining the steps in the body of the claim as the steps required for a method of sealing, a prior art that teaches all the steps in the body of the claim will therefore meet the requirement for a surgical method of sealing tissue.
Claim 65. The method according to claim 64, wherein the step of advancing the plurality of fasteners deforms the plurality of compressible members ([0030], [0037], [0038]; as seen from Figs. 5A to 5C).
Claim 66. The method according to claim 64, wherein the plurality of compressible members flex to absorb excess forces to accommodate an increase in pressure in sealed tissue ([0030], “[t]he springs 22a, 22b will continue to provide a biasing force to the protective member 18 even after the male and female fastening members 12, 14 are mated. This allows the protective member 18 to provide a constant compression force to the tissue engaged therebetween, thereby maintaining contact between tissue surfaces but preventing tissue necrosis”).
Claim 67. The method according to claim 64, wherein the receiver member includes a retainer (40) positioned therein, and the step of advancing the plurality of fasteners advances the plurality of fasteners into engagement with the retainer (Fig. 1D, 4B, 5C; [0033]).
Claim 69. The method according to claim 67, wherein the retainer has a plurality of openings (44) and barbs (tip as defined by notches 26a, 26b) of the plurality of fasteners engage the retainer adjacent the openings (Fig. 1D; [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US 2006/0235469) in view of Smith et al.
Claim 64. Viola discloses a surgical method of sealing tissue ([0033], [0034]) comprising: providing a fastener supporting member (base of 202, where arrow of 202 is pointing in Fig. 5) supporting a plurality of fasteners (each one of 204/206) ([0047]); providing a receiver member (210) ([0048]), clamping tissue between a first surface (top surface) on the fastener supporting member and a second surface (bottom surface) on the receiver member; and advancing the plurality of fasteners into the receiver member ([0047], each fastener is driven through tissue to engage apertures 212 of retainer member 210).  Viola fails to disclose the method comprising providing a plurality of compressible members, the plurality of fasteners compressing the compressible members in accordance with a distance of advancement of the fasteners, the distance relating to a thickness of tissue between the first and second surfaces. 
However, in the same field of endeavor, Smith et al teaches a surgical method for applying surgical fasteners, wherein the method comprises providing a fastener supporting member (18) supporting a plurality of fasteners (20a, 20b) and having a plurality of compressible members (22a, 22b) (Figs. 1A-1E; [0026]-[0030]); the plurality of fasteners compressing the compressible members in accordance with a distance of advancement of the fasteners, the distance relating to a thickness of tissue between the first and second surfaces ([0030], [0038]; “[t]he springs 22a, 22b will continue to provide a biasing force to the protective member 18 even after the male and female fastening members 12, 14 are mated. This allows the protective member 18 to provide a constant compression force to the tissue engaged therebetween, thereby maintaining contact between tissue surfaces but preventing tissue necrosis,” the Examiner is interpreting this as since the thickness of tissue will determine how much the springs are compressed (i.e. a thicker tissue will compress the spring more, a thinner tissue will compress the springs less), the distance is therefore related to a thickness of tissue between the first and second surfaces.  In other words, the distance is a result of the thickness of the tissue).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Viola with providing a plurality of compressible members such that the plurality of fasteners compresses the compressible members in accordance with a distance of advancement of the fasteners, the distance relating to a thickness of tissue between the first and second surfaces as taught by Smith et al to provide a constant clamping pressure to the tissue to keep the tissue engaged therebetween ([0030]) and thus be able to accommodate different thickness tissue.
Claim 65. The combination discloses the invention substantially as claimed above, wherein Smith et al discloses the step of advancing the plurality of fasteners deforms the plurality of compressible members ([0030], [0037], [0038]; as seen from Figs. 5A to 5C).
Claim 66. The combination discloses the invention substantially as claimed above, wherein Smith et al discloses the plurality of compressible members flex to absorb excess forces to accommodate an increase in pressure in sealed tissue ([0030], “[t]he springs 22a, 22b will continue to provide a biasing force to the protective member 18 even after the male and female fastening members 12, 14 are mated. This allows the protective member 18 to provide a constant compression force to the tissue engaged therebetween, thereby maintaining contact between tissue surfaces but preventing tissue necrosis”).

Allowable Subject Matter
Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to obviate the 35 U.S.C. 112 rejection to the scope as interpreted by the Examiner as noted above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose a retainer positioned within the fastener supporting member, wherein the step of advancing the plurality of fasteners advances the plurality of fasteners through the retainer in the fastener supporting member.  The fastener supporting member (18) of Smith et al is a protective member itself and does not contain any additional elements therein.  If base plate (16) of Smith et al were to be interpreted as the fastener supporting member instead, protective member (18) would still not meet the limitations of a retainer therein the fastener supporting member as protective member is placed a distance away from base plate (16).  It would not be obvious to one of ordinary skill in the art to modify protective member (18) into base plate (16) of Smith et al since the purpose of the protective member (18) is to protect tissue from premature penetration of the tips of the fastening member ([0026], [0028], [0030]).  Similarly, the fastener supporting member (base of 202) of Viola also does not contain a retainer therein.  For these reasons, Applicant’s invention of claim 68 is rendered novel over the prior art.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771